Citation Nr: 0512359	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  99-04 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to residuals of circumcision.

2.  Entitlement to an initial compensable evaluation for 
residuals of circumcision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  

The veteran's claim of entitlement to an initial compensable 
evaluation for residuals of circumcision was previously 
before the Board, and in November 2000 and January 2003 
remands it was returned to the RO for additional development.  
That development has been completed and the claim is once 
again before the Board on appeal.  


FINDINGS OF FACT

1.  The veteran is not shown to have a psychiatric disorder 
that is causally or etiologically related to active service, 
or that is etiologically related to a service-connected 
disability. 

2.  Residuals of the veteran's circumcision are not 
manifested by penile deformity and erectile dysfunction.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2004).

2.  The schedular criteria for an initial compensable rating 
for residuals of a circumcision have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.59, 4.115b, Diagnostic codes 7599-7522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in March 1998 and January 2004 
letters and rating decisions of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in December 1998 and 
October 2004 statements of the case and supplemental 
statements of the case issued in February 2000, May 2000, 
August 2001, November 2002, and August 2004, the RO notified 
the veteran of regulations pertinent to service connection 
and increased rating claims, informed him of the reasons why 
his claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In April 2001 and December 2002 letters, prior to the initial 
adjudication of his claim of entitlement to service 
connection for a psychiatric disorder, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  In 
letters dated in December 2002 and October 2004, the veteran 
was notified of the VA's duty with respect to his increased 
rating claim.  He was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.  
The Board also finds that the veteran was essentially 
informed that he could either submit or ask VA to obtain any 
evidence that he wanted considered in connection with his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment 
records.  In addition, the veteran was provided with several 
VA examinations.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the October 1998 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice for his increased rating claim until 
December 2002 and October 2004.  In such instances, the Court 
held that when notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice specifically complying with § 5103(a) or 3.159(b)(1) 
because an initial RO adjudication had already occurred.  
Instead, VA must provide notice, consistent with the 
requirements of § 5103(a), 3.159(b), that informs the veteran 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, that the veteran is to provide, and that the veteran 
provide any evidence in his possession that pertains to the 
claims.  The Board finds that the veteran received such 
notice in December 2002 and October 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in December 2002 and 
October 2004 was not given prior to the October 1998 RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the October 2004 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the October 1995 and November 1998 personal 
hearings; service medical records; private treatment reports; 
and VA outpatient treatment and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Psychiatric disorder

The veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include as secondary to residuals 
of circumcision.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of a psychiatric disorder.  In March 
1978, the veteran was referred for psychiatric evaluation 
because he "forgets to be at an appointed place of duty . . 
. does not know from one day to the next what is going on."  
Following an examination, it was noted that the veteran had 
an achievement oriented normal personality pattern of 
adjustment and had begun to demonstrate job related 
frustration and behavior resulting from drug abuse.  He was 
diagnosed with multiple drug abuse expressed as psychological 
dependence and occupational maladjustment.  At separation in 
July 1979, no psychiatric abnormalities were noted. 

During VA outpatient treatment in February 1981, it was noted 
that the veteran was referred to "psychology" to be seen 
for his "personal problems."  In August 1990, the veteran 
complained of having "stress" due to a penile disorder.  He 
was diagnosed with "mild distress."  

At his July 1991 personal hearing, the veteran testified that 
he had a lot of mental stress associated with his penile 
disorder.  He reported that an in-service circumcision had 
been performed in a substandard manner and that he had 
subsequently experienced mental stress. 

During VA outpatient treatment in from 1998 to 2002, the 
veteran complained of an inability to function sexually.  He 
was diagnosed with erectile dysfunction, depression, and 
performance anxiety on several occasions.  

Treatment records from Kaiser Permanente dated in April 2001 
noted that the veteran had a mood disorder secondary to 
"medical condition."  In December 2001, he was again 
diagnosed with a mood disorder due to medical condition.  An 
undated report noted that the veteran's mood disorder was due 
to a botched circumcision and that he continued to be 
preoccupied with this event.  In January 2002, it was noted 
that the veteran was prescribed daily treatment for 
depression, anxiety, and obsessive thinking that were all 
directly related to what he believed was a botched 
circumcision performed during active service.  In February 
2002, it was noted that a mood disorder due to erectile 
dysfunction could be ruled out.  

At his December 2003 VA examination, the veteran complained 
of panic attacks, feeling depressed, having a lack of 
interest, no motivation, and feeling anxious in social 
situations.  Following an examination, he was diagnosed with 
a mood disorder, secondary to general medical condition.  The 
examiner noted that the veteran related his complaints to his 
"loss of manhood" as he could not achieve normal sexual 
relations.  He, in turn, blamed that loss on his in-service 
circumcision that he says was botched.  The examiner stated 
that while it was certainly in the veteran's perception that 
his loss of manhood was related to his poor sexual activity, 
the examiner found other symptoms that were not related to a 
botched circumcision.  In particular, the veteran reported 
having four separate allegations of sexual harassment that 
the examiner concluded were unrelated to the circumcision.  
The examiner also indicated that the veteran seemed to be 
highly exaggerating his symptoms as he claimed to have never 
had any sexual functioning when he had fathered two children.  
In sum, the examiner stated that the veteran did meet the 
criteria for a psychiatric condition related to erectile 
dysfunction; however, there was no evidence or any tests to 
correlate the two.  In addition, the examiner was unable to 
state whether the veteran's erectile dysfunction was 
psychogenic or whether he even suffered from erectile 
dysfunction at all.  

The Board has reviewed the evidence of record and finds that 
the veteran is not entitled to service connection for a 
psychiatric disorder on a direct basis.  The Board notes that 
the veteran was referred for psychiatric evaluation during 
service and was diagnosed with occupational maladjustment.  
However, at separation in July 1979, no psychiatric 
abnormalities were noted.  In addition, the veteran has not 
currently been diagnosed with a psychiatric disorder that is 
etiologically related to active service.  Instead, current 
diagnoses of anxiety, depression, and a psychiatric disorder 
have been attributed to "general medical condition" and 
erectile dysfunction.  The veteran's active service has not 
been mentioned as the direct etiology of a psychiatric 
disorder.  As such, service connection is not warranted on a 
direct basis. 

With respect to the veteran's claim on a secondary basis, the 
Board finds that service connection is also not warranted.  
The Board notes that service connection was granted for the 
residuals of a circumcision in March 1998.  In addition, the 
objective medical evidence has also demonstrated that the 
veteran has been diagnosed with anxiety and depression on 
several occasions.  As such, two of the criteria set forth in 
Wallin have been met.  However, the Board finds no persuasive 
objective medical evidence of record linking a psychiatric 
disorder to residuals of circumcision.  The Board is 
persuaded by the opinion provided by the December 2003 VA 
examiner concluding that the veteran's psychiatric condition 
was related to erectile dysfunction and that there was no 
evidence linking erectile dysfunction to residuals of 
circumcision.  The Board recognizes the opinion noted in the 
Kaiser Permanente treatment records indicating that the 
veteran had a mood disorder due to a botched circumcision 
performed during service; however, the Board affords less 
weight to this opinion.  There is no indication that the 
physician reviewed the claims folder in conjunction with the 
examination and it appears that he rendered his opinion on 
the veteran's reported history and belief that his 
psychiatric disorder resulted from a circumcision that 
purportedly had been "botched", which is not documented by 
the record.  The physician offered no explanation as to why 
he determined that the veteran's psychiatric disorder was 
"at least in part and probably in a significant measure" 
related to his in-service circumcision other than to indicate 
that the veteran had reported that the procedure had been 
"botched."  When a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).  The Board finds this to be 
particularly so in the case where the history reported by the 
veteran is not factual.  As indicated by the medical evidence 
in this case, there is no evidence that the circumcision was 
incorrectly performed.  

It is clear that the December 2003 VA examiner reviewed the 
veteran's prior medical records and the claims file in 
conjunction with the examination.  In addition, he based his 
opinion on a complete examination and an evaluation of all 
the evidence in the claims file.  The Board affords more 
weight to that examination report and opinion, which 
concluded that the veteran's psychiatric disorder was not 
related to residuals of circumcision, and was instead related 
to erectile dysfunction, which no examiner has related to the 
veteran's circumcision.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

To the extent that the veteran contends that he has a 
psychiatric disorder that is related to active service or a 
service-connected disability, it is now well established that 
a person without medical training, such as the veteran, is 
not competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include as secondary to residuals of 
circumcision, and his claim is therefore denied.

2.  Residuals of circumcision

The veteran is currently assigned a noncompensable evaluation 
for residuals of circumcision under the provisions of 38 
C.F.R. § 4.115b, Diagnostic Codes 7599-7522.  He contends 
that his residuals of circumcision are more disabling than 
currently evaluated and has appealed for an increased rating.  

The Board notes that in the assignment of Diagnostic Code 
numbers, hyphenated Diagnostic Codes may be used.  Injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself, with the residual condition 
added, preceded by a hyphen. 38 C.F.R. § 4.27 (2004).

Residuals of circumcision are evaluated by analogy with 
deformity of the penis with loss of erectile power under 
Diagnostic Code 7522.  See 38 C.F.R. § 4115b, Diagnostic Code 
7522 (2004); 38 C.F.R. § 4.20 (2004) (a condition not listed 
on the rating schedule may be rated under the diagnostic code 
for a closely related disease or injury in which not only the 
functions affected but also the anatomical localizations and 
symptomatology are closely analogous).

Diagnostic Code 7522 authorizes a single evaluation, 20 
percent, and directs that if the disability is so rated, the 
claim be reviewed for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 (2004).  Special monthly 
compensation is afforded for the loss of use of a creative 
organ.  See 38 C.F.R. § 3.350(a)(1).

The Board notes that the veteran's disability was previously 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7805, the 
schedule for rating skin disorders.  Diagnostic Code 7805 
provides that "other" scars should be rated on limitation 
of function of the part affected.  The Board notes that 
during the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Diagnostic Code 7805 remained unchanged in the new 
regulations.  

The veteran's service medical records show that in September 
1975, he reported having soreness in his penis and was 
diagnosed with probable ballanitis.  In April 1978, he 
underwent an elective circumcision.  Following the procedure, 
it was noted that the wound was healing well with no unusual 
colored drainage.  One week after the procedure, there was 
mild edema and increased tenderness around the suture line.  
At separation in July 1979, no abnormalities were noted.  

During VA outpatient treatment in December 1979, it was noted 
that the veteran had dry and peeling skin close to the tip of 
his penis.  The area was not inflamed.  In October 1980, the 
circumcision was noted as being well-healed without 
infection.  In April 1991, the veteran was seen for a chronic 
penile lesion that he believed was related to his 1978 
circumcision.  He reported pain in the penis and scabbing.  
On examination, a scab was observed on the shaft of the 
penis.  

At his July 1991 personal hearing, the veteran testified that 
he had pain on the side of his penis upon erection and 
abscesses that formed from the sutures.  He contended that 
part of the sutures were still in his penis.  

At his April 1996 VA examination, the veteran complained of 
having an abnormal looking penis.  On examination, numerous 
hyperpigmented, flat-topped, coalescing, papules were 
observed encircling the shaft of the penis.  There were also 
a few dilated follicles on the shaft.  The veteran was 
ultimately diagnosed with hypertrophic scars secondary to 
circumcision.  

At his May 1996 VA examination, the veteran reported that his 
in-service circumcision was performed inadequately and that 
he had residual "skin bridges."  He stated that the skin 
bridges, along with existing sutures, interfered with sexual 
performance.  On examination, he had a normal phallus and the 
circumcision appeared to have been performed adequately.  Old 
suture tracks were also observed.  The examiner opined that 
the circumcision was not done improperly, but that the suture 
materials had dissolved as an inconsistent rate because 
suture materials were not as sophisticated then as they are 
at present.    

At his April 1997 VA examination, the veteran's penis was 
normal in size and the circumcised area had multiple skin 
bridges that were clear but had potential to have abscess 
formation inside the tunnel of skin bridges.  There was also 
some thinning of the skin.  No penile deformity was observed.  
The veteran was diagnosed with skin thinning and also skin 
bridges due to after circumcision due to suture residuals.  

At his February 2001 VA examination, the veteran complained 
of multiple skin bridges on his penis.  On examination, 
multiple small skin bridges were observed, though there were 
no genitocutaneous lesions or penile plaques.  The veteran 
was diagnosed with skin bridges and psychogenic erectile 
dysfunction.  

At his April 2001 VA examination, it was noted that the 
veteran  may have small inclusion cysts related to his 
circumcision; however, it was "doubtful" that the veteran's 
erectile dysfunction was related to circumcision.  The 
examiner stated that he was unable to specifically assess the 
etiology of the veteran's erectile dysfunction, but stated 
that it was doubtful that it was solely related to the 
circumcision procedure occurring during active service.  An 
examination of the penis revealed no discreet lesions or 
ulcerations.  The veteran was ultimately diagnosed with 
erectile dysfunction.  

Applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is 
against an initial compensable evaluation for residuals of 
circumcision.  As such, the appeal is accordingly denied.

The Board recognizes that the veteran is currently assigned a 
noncompensable disability rating under 38 C.F.R. § 4.115b, 
Diagnostic Codes 7599-7522.  However, the evidence of record 
has not demonstrated that the veteran's residuals of 
circumcision have been manifested by penile deformity and 
erectile dysfunction such that a 20 percent evaluation would 
be in order.  The Board notes that the veteran has been 
diagnosed with erectile dysfunction on several occasions; 
however, there is no objective medical evidence of record 
linking the veteran's erectile dysfunction to residuals of 
circumcision.  In particular, the April 2001 VA examiner 
stated that it was "doubtful" that the veteran's erectile 
dysfunction was related to circumcision.  In addition, the 
February 2001 VA examiner stated that the veteran's erectile 
dysfunction was psychogenic.  Moreover, there is no evidence 
that the veteran's disorder is manifested by penile 
deformity.  At separation from service in July 1979, no 
abnormalities were noted.  In addition, at his May 1996, the 
veteran's phallus was "normal."  Furthermore, in April 
1997, the VA examiner specifically stated that no penile 
deformity was observed.  As the objective medical evidence of 
record has not shown that the veteran has penile deformity 
and erectile dysfunction that are etiologically related to 
residuals of circumcision, an initial compensable rating is 
not warranted under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Codes 7599-7522.  

Finally, the Board has considered whether a compensable 
evaluation is in order under the rating criteria governing 
the evaluation of skin disorders.  As noted above, under the 
old rating criteria as well as under the new, scars under 
Diagnostic Code 7805 are rated on the basis of the limitation 
of function of the part affected.  However, the medical 
evidence of record while consistently noting the presence of 
skin bridges or old suture tracks, does not demonstrate any 
limitation of function.  While the veteran has repeatedly 
attributed his erectile dysfunction to the residuals of a 
"botched" circumcision, the various examiners have 
overwhelming found that the circumcision was performed 
properly, and there is no persuasive evidence that the 
erectile dysfunction is due to the circumcision.  Under 
Diagnostic Code 7804, as in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent rating if they are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DC 7804 (2002).  Again, however, although the evidence 
shows a remote history of abscess formation, no recent 
medical evidence associated with the record shows such 
symptomatology or pain and tenderness associated with the 
skin bridges or suture tracks.  Therefore a compensable 
rating is not warranted under the old version of the 
regulations.  Id.  There is no basis for a compensable rating 
under any other regulation under the old version.  In this 
regard, there is no contemporaneous evidence of 
symptomatology analogous to eczema, exfoliation, and 
ulceration associated with the scarring  38 C.F.R. § 4.118, 
DC 7806 (2002).

Under the new rating criteria, a 10 percent rating is 
warranted for a scar, other than head, face or neck, that is 
superficial and does not cause limitation of motion, if it is 
144 square inches or more in size (929 square cm).  38 C.F.R. 
§ 4.118, DC 7802 (2004).  A 10 percent rating is also 
warranted for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
As noted, a scar can also be rating based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2004).  Based on the above discussion, the Board 
finds that none of these criteria are met.  

Accordingly, the Board finds that a preponderance of the 
evidence is against an initial compensable rating for 
residuals of circumcision and the claim is denied.


ORDER

Service connection for a psychiatric disorder, to include as 
secondary to residuals of circumcision, is denied.

An initial compensable rating for residuals of circumcision 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


